Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 1 of 13




               EXHIBIT A
            Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 2 of 13



                       Superior Court ofthe State ofVVashington DC ̲バ                       3‐                ‐日‐ロニ｀
                                                                                      ヽ          T葬 諏:コ 画
                                                                                                        「壼
Plaintiff                                           }              COMPLAINT                     =価 s判
Brandon Michael facobs                              }      CaSe#:
PO Box 2435     Washington DC 20013                                                            鰹 97 1019
                                                    }
V,                                                  }


Defendant
                                                  f)‐      00007・ 98
United States                                       }
950 PennsylvaniaAvenue NW Washington DC 20013 (council for the NSA)
National Security Agency
9800 Savage Road #6623, Savage Road, Fort Meade, MD 20755
USC 5 5 552a tgl tz) IAJ [BJ, t3] tAl [B), State of Washington DC Constitution
X, and, U.S. Amendment I, and, XIV

     t.   I am requesting that the summons, complaint, and motions in this action

          be serviced by the court. DC Civ Pro Rule a (c)                    t3) (Al (B). I would like to

          exercise First Amendment rights that are guaranteed (e) (71 on USC 28

          5 2401, [a), because that          it abridges the right of the people [a personJ to

          petition the Government for a redress of Grievances wile on legal

          disability. Continue as if the lawfsJ are not even there, as guaranteed by

          the United States Constitution Amendment I, and also stated guaranteed

          in the U.S. Sovereign Immunity Doctrine in order to continue this action

          wile I am on legal disability,           USC 5 S 552a       (e) (7). This action is for 5       $

          552a (2) (A) [BJ, [3) tA] tB) and an act of Congress for US Amendment I,

          XIV, State of Washington DC Constitution X.




                                                                                               Page l of 10
US   Amendment l,   DC X   petition complaint dc sup (3) (A), (k).2/6/2OL9
           Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 3 of 13



      2.   I have a privacy misrepresentation,               USC    5 $ 552a (g) (+) (51. MV
           information states, "This is a misrepresentation". It was willful and the

           Government       is liable for any right            regardless      of the amount      in

           controversy, immunity waives by law under (gJ (5J. This is a willful and

           material misrepresentation.



      3. The Iurisdiction ofthis Petition is general,             USC    5 S 552a [gJ (2] (A), (31

           IAJ (only) and 28 S 1346 (a] [Z) for an act of Congress exceeding

           $10,000.00.




     4. My information has been withheld by the NSA and I now must exercise

           First Amendment Rights on USC 5 S 552a (el [Z] on (k) under tgl tal

           (A), and (d) (51 exemptions or laws in order to not have my information

           withheld, by court because of the laws, or the Government procedural.



     5. I need a motion on the National Security Agency, for the amendment,of

           all my information for a fair trial (B) when                    I   am petitioning the

           government (eJ (7) for a redress of Grievances, because by not having a

           fair trial my First Amendment Right that is guaranteed is abridged, relief

           sought under USC 5 S 552a (g)          tzl (a), because (e) (z), S 552 [b) i7) tB).
                                                                                        Page 2 of 10
US   Amendment l, DC X petition complaint dc sup (3) (Al,lkl. z/6/zOL9
         Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 4 of 13



         To amend all my information including all the Programs [the logins).

         Fed C. P. Rule 56 (f) (7) (2), (d) (3) for              reliefunder 5 S 552a (gl tz) (A). t

         would like to exercise First Amendment rights that are guaranteed                        (eJ


         [7) on (k) and any law that would prohibit the amendment of all my
         information including all the Programs (e) (7) because the amendment

         of my information is the only way to unabridged my First Amendment

         right to petition the Government for a redress of grievances, that's

         guaranteed. Continue as if the law is not there. The agency in the past

         honored S 552a               tdl   (11 (2) by mailing me my information, and

         amending my information. I am owed 900 Million Dollars that is Stated

         in my information.




     6. This information falls under, USC Title 5 S 552 tbl t7l (Bl (Cl a clearly

         unwarranted invasion                of personal privacy, and the information               is

         abridging my right               to   petition the Government for a redress of

         Grievances (eJ (7J, by denying me a fair trial (BJ when the petition is on

         the Governmentforaredress ofGrievances re: Title 5 S 552 [b] (7) (Bl,

         552a (e) (7). The information must be amended because ir is abridging

         my right to petition the Government for a Redress of Grievances in this

         action, relief under (gJ (21 (A). Congress shall not make any law to

                                                                                          Page 3 of 10
US   Amendment l,   DC X   petition complaint dc sup (3) (Al, (kl. Z/G/2019
         Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 5 of 13



         prohibit the amendment of all my information, because the information

         is   abridging          the First Amendment that's guaranteed, as                    stated

         guaranteed in the US Sovereign Immunity Doctrine ("1 [Z).

              a.   I   would like          to   exercise First Amendment Rights            that   are

                   guaranteed on (kJ listed under               [3]   (AJ, (dJ (5) and any other Iaw

                   stating that Congress shall make no law that                   will deny to me,
                   delay, or withhold from me, any of my information, when the

                   information         will     disclose, prove indisputable liability on the

                   Governmen! stating that these laws abridge my right to petition

                   the government for a redress of grievances that is liability under

                   any right, regardless of the amount in controversy under 5 552a

                   (g) tSl, t4l (Al and the United States does not have immunity to

                   abridge the first amendmen! This is stated, guaranteed in the U.S.

                   Sovereign Immunity Doctrine, and common law 5 S 552a (eJ (7],

                   Continue as        if   [(kJ exemptions, under (g) t3) tA), and (d) [5) to

                   withhold any of my information] the laws are not even there. My

                   information originally was implied by fact and law, but I could not

                   stop it from being ordered to express over ten years after the trial

                   date when the court ordered it to be express on my 3Oth birthday.

                   It was all implied for the duration to my age of thirty.

                                                                                          Page 4 of 10
US   Amendment l, Dc    X   petition complaint dc sup (3) (A), (k). 2/6/2OL9
        Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 6 of 13



           b. It is not necessary to examine the agency records in           camera,

               except    to   see "this is a misrepresentation" because there is no

               laws [kJ exemptions that can withhold any of the                  (myJ

               information and abridge my right to petition the government for a

               redress of grievances. All the information is improperly withheld

               from me under          USC   5 S 552a tg) (el (AJ. According to remedy

               under (3) [A) the court is to withhold according to (k) [paragraph

               7 this complaint].




   7. Law Memorandum 5 $ 552a (g) (S) (A); In any suit brought under the

       provisions of subsection (gl(f)(Bl of this section, the court may enjoin

       the agency from withholding the records and order the production to

       the complainant of any agency records improperly withheld from him.

       In such a case the court shall determine the matter de novo, and may

       examine the contents of any agency records in camera             to determine

       whether the records or any portion thereof may be withheld under any

       of the exemptions set forth in subsection (k] of this section, and the

       burden is on the agency to sustain its action.




                                                                            Page 5 of 10
Us Amendment l, Dc X petition complaint dc sup (3) (A), (k). 2/6/2079
       Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 7 of 13



   8. The First Amendment is Substantive and cannot be abridged without

       substantive relief.552a [k) listed under [gJ (3) (AJ, and (dJ (5) are laws

       that Congress made that abridge the right of the people to petition the

       Government for a redress of grievances by not permitting the disclosure

       of liability on the United States; [paragraph 6a,b this complaint]. Also

       the First Amendment is abridged when the petition for redress of

       grievances on the Governmeng when the Grievances are, information,

       or records that          disclose indisputable liability on       the   Governmen!

       without (k) under [3] (AJ, and (dJ [5) for another future action to be

       commenced under [gJ                (4] tS) on the Government, which is           the

       circumstances in this matter.


   9. The First Amendment                  is a law that the Washington DC State
       Constitution X, and the 14th Amendment both ensures everyone is to

       receive; the equal protection of the laws, and when the U.S. violates this

       substantive       law    associated       with a person, that person receives
       grievances      for the substantive law that is violated, under the First

       Amendment guaranteed, or, Washington DC State Constitution I, with a

       petition on the government for a redress of grievances for violating the

       Washington DC State Constitution X, and the 14th Amendment for not


                                                                                 Page 5 of 10
Us Amendment l, DC X   petition complaint dc sup (3) (A), (k1.7/6/2OL9
        Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 8 of 13



        ensuring them the equal protection ofthe law. In this case, paragraph 8

        this complaint, for an explanation,


   10.        Order the production, of the records from the agency to me the

        complainant and the information, or records maintained on me by the

        National Security Agency, under          (3) (A), as long as none of       my

        information,   or records can be withheld under (3] (A) due to             the

        circumstances in paragraph 6,6a,5b, and 8 and other circumstances in

        this complaint, as a matter of law.         I   need the all my information

        amended including all the Programs under (2) (Al definitely for (eJ (7)

        according to statements       in this complainl paragraph 6, 6a, 6b. My
        personal information is provided in paragraph 13a, in accordance with

        Fed Civ Pro Rule s.z   (a)(t)(z)(+), (bJ G).



   1l        MOT10N       IN        COMPLAINT,      RELEIF SOUGHT UNDER US


          a.Two laws violate US Amendmentl double reliet〔 り under〔 』 〔
                                                                     3〕



              cA3,and〔 d〕   (5〕 .


          b.Twenty Million Dollars$20,000,000.00 for U.S.AmendmentI

          c.Twenty Million Dollars S20,000,000,00 for Amendment XIV


                                                                           Page 7 of 10
US Amendmentし DC X peJjon compiaint dc sup{3)(A),(k)2/6/2019
         Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 9 of 13



            d. Ten Million Dollars $ 10,000,000.00 for                    DC    Constitution X



      12.       A total relief of Fifty Million Dollars, $50,000,000.00 I am asking

         the court to please grant judgement on this; as matter law, with                              a

         Motion    in the complaint for, Fifty Million Dollars, $50,000,000.00
         specified in paragraph 17a,b, c, and d, of this complaint.




     13.        Relief: Motion in ComplainL Amend all of my information under

         (g) (Zl (e) including all the Programs [the logins) this is very important.

         Order the production, of the records from the agency                              to me, the
         complainant, furnish my information maintained                             on me from       the

         National Security Agency,                if   possible, as stated in this complaint

         paragraph B, USC s           S   552a (g) (zl    iel, t3) (Al.
            a. My date of birth, (F) (2) and my social security number, [F) (2) in

                accordance with Fed Civ Pro Rule 5.2 (al                      [r)[Z](a), b) Q).5.2



     74.        I would like to exercise First Amendment Rights on Procedure and

         Evidence Code, because Congress shall make no law to prohibit issuance

         of a court order for the amendment of all my information including the

         Programs, (the logins). USC 5 S 552a (gJ (2) (Al.This is guaranteed by

                                                                                             Page 8 of 10
US   Amendment I, Dc   X   petition complaint dc sup (3) (A), (k). 2/6/ZOL9
         Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 10 of 13



         the First Amendment in the US Constitution, as stated guaranteed in the

         US Sovereign Immunity Doctrine. The information                      is abridging   my

         freedom of speech, and of the press, also the right to petition the

         government for a redress of grievances.




I declare under penalty of perjury that the foregoing is true and correct this

Jto^rof       February 2019.

Brandon Michael Jacobs




                                                                                     Page 9 of 10
US   Amendment l,   DC X   petition complaint dc sup (3) (A), (kJ..7/6/2019
         Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 11 of 13




PlaintiffContact lnformaucn:

Brandon MichaellaCObS

PO Box 2435 Washington DC 20013

PHONE:+1〔 917)‐ 856‑2483

E‐   mail:nmichaeliaCObS@hotmall.com



Defendant l Contactlnformation:

National Security Agency

ADDRESS: 9800 Savage Rd#6623,Fort Meade,MD 20755

PHONE:+1〔 301〕 688‑6524



Defendant 2 and Defendant l Councillnformation:

United States Attorney General;卜 fatthelv G,VVhitaker

ADDRESS:950 Pennsylvania Ave NVt Washington,DC 20530

PHONE:+1〔 202〕             353‐ 1555




                                                                              Page 10 of10
US   Amendment l,   DC X   petition complaint dc sup (3) (A), (k). 2/6/2Ot9
       Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 12 of 13




                                                                         ENROLLED ORIGINAL



       Ъ c Constitution ofthe State ofWashington9 DoC.
                       Approved by the Council of the District of Columbia
                                       October l&,2016


                                            PREAMBLE

 Wereas,We the people of the District of Columbia desire to become a state of the United States
of Americ4 where, like citizens of the other states, we will enjoy the fi.rll rights of citizeoship of
the Udted States of America: to democracy and a republican form of government, to enact our
own laws goveming state affairs, and to voting representation in the United States Congress.

Now, Therefore, We the People of the Distict of Columbia do adopt this Constitution, to be
known as the Constitution of the State of Washington, D.C. @.C. meaning "Douglass
Commonwealth'), to establish the means of self- govemance of the State of Washington, D.C.
and to take our place, irrevocably, as a state among the states comprishg the United States of
America.

                                         BILL OFzuGHTS

L      Freedom ofreligion, ofspeectr, and of the press

       The State of Washington, D.C. shall make no law respecting an establishment of religion,
       or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the
       press; or the right of the people peaceably to assemble, and to petition the govemment for
       a redress of grievances,


U.     Right to keep and bear arrns

       A well-regulated militia, being necessary to the security ofa free state, the right ofthe'
       people to keep and bear arms, shall not be infringed.

m.     Quartering of soldiers

       No soldier shall, in time ofpeace be quartered in any house, without the corsent ofthe
       owner, nor in time of war, but in a manner to be prescribed by law'

ry.    Security from unwarrantable search and seizure

       The right of the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but
     Case 1:19-cv-03439-CRC Document 1-1 Filed 11/14/19 Page 13 of 13




                                                                     ENROLLED ORIGN札



     upon probable caus€, supPorted by oath or affirmation, and particularly describing the
     place to be searched, and the persons or things to be seized.

V.   Rights of accused in criminal proceedings

     No person shall be held to answer for a felony offense, unless on a presentmetrt or
     inilictnent ofa grand jury; nor shall any person be subject for the same offense to be
     tnice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be a
     witness against onese[ nor be deprived of life, liberty, or property, without due process
     of law; nor shall private property be taken for public use, without just compensation'

     Right to a speedy jury trial, witnesses, assistance ofcounsel

     In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial
     and to be informed of the nah[e and cause of the accusation; to be con&onted with the
     witnesseS against the accused; to have compulsory process for obtaining witnesses in
     favor of thJaccused, and to have the assistance of counsel for defense of the accused.
     where the potential sentence exceeds 180 days, the accused shall enjoy the right to trial
     by an imFartial jury.

     Trial byjury in civil cases

     In suits at common law, where the value in conboversy shall exceed five thousand dollars
     or such greater aDouut as set by the Superior Court of the State of Washingon, D.C., the
     dght oftiat byjury shall be preserved, and no fact tried by a jury, shall be otherwise -
     reexamined in any court of the State of Washington, D.C., tlan according to the rules of
     the common law.

     Bails, fines, and punishments

     Excessive bail shall not be required, nor excessive fines imposed nor cruel and unusual
     punishments inflicted.

     Reservation ofthe rights ofthe people

     The enumeration in this constitution of certain rights, shall not be conskued to deny or
     disparage others retained by the people.

     Equal protection

     The State of Washington, D.C. shall not deny to any person the equal protection ofthe
     laws.
